Citation Nr: 0318986	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  00-06 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches, to 
include service connection due to exposure to Agent Orange.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral foot 
fungus, to include service connection due to exposure to 
Agent Orange.

3.  Entitlement to service connection for numbness of hands.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active service from January 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found new and material evidence 
had not been submitted, and denied service connection for 
numbness of the hands, tinnitus, and PTSD.

The PTSD issue will be addressed in the Remand portion of 
this decision.


FINDINGS OF FACT

1.  The appellant filed his original claim for service 
connection for headaches, numbness, and a fungus condition of 
the feet, to include service connection of all conditions as 
a result of exposure to Agent Orange, in June 1980.

2.  An October 1980 rating decision denied service connection 
for headaches and a fungus condition of the feet.  The 
appellant was notified of the holding of that rating action.

3.  The appellant did not submit a notice of disagreement 
with the October 1980 rating decision, which became final in 
October 1981.  The October 1980 rating decision was the last 
and final decision rendered on the appellant's claims until 
the January 2000 rating decision.

4.  The appellant served in Vietnam from December 1966 to 
December 1967.

5.  The service medical records (SMRs) do not contain any 
entries of complaints, findings, treatment, or findings, for 
numbness of the hands or tinnitus.

6.  The SMRs reflect that the separation physical examination 
rated all areas as normal.

7.  There is no record or other evidence that numbness of the 
hands or tinnitus manifested within one year of the 
appellant's discharge from service.

8.  Evidence submitted by the appellant since the October 
1980 rating decision, when considered either alone or in 
connection with the other evidence of record assembled, is 
not sufficiently significant that it must be considered in 
order to fairly decide the merits of the appellant's claim 
for service connection for headaches and fungus condition of 
both feet.

9.  The competent credible evidence of record does not show 
the numbness of appellant's hands, or tinnitus, to have been 
caused or aggravated by military service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim for service connection for headaches due to exposure 
to Agent Orange.  38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2002).
2.  New and material evidence has not been received to reopen 
a claim for service connection for a bilateral foot fungus, 
due to exposure to Agent Orange.  38 U.S.C.A. 
§§ 5103A(d)(2)(f), 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2002).

3.  Numbness of the hands was not incurred during, or 
aggravated by, the appellant's military service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.303 
(2002).

4.  Tinnitus was not incurred during, or aggravated by, the 
appellant' military service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, the United States Court of Appeals for the Federal 
Circuit has held that Section 3 of the VCAA of 2000, dealing 
with notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Thus, since 
appellant's claim at issue obviously was not final on 
November 9, 2000, it appears that Section 3 of the VCAA, 
dealing with notice and duty to assist requirements, may not 
be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In an October 2002 letter, the RO informed the 
appellant of the provisions of the VCAA and VA's obligations 
thereunder.  The October 2002 letter informed the appellant 
of the evidence required to substantiate his claims for 
service connection for numbness of the hands and tinnitus and 
explained VA's duty to assist him with the development of his 
claim.  The letter also informed the appellant of the 
evidence still needed to substantiate his claim.  As concerns 
who would obtain what evidence, the appellant was advised he 
should send any evidence he may have in his possession.  As 
regards the appellant's application to reopen his claim for 
headaches, the November 2002 supplemental statement of the 
case informed the appellant of the provisions of the VCAA.   
Therefore, the Board finds that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

As concerns the duty to assist, the RO obtained treatment 
records and associate them with the case file.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that all relevant facts have been 
properly developed, and that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  38 C.F.R. §§ 3.159, 3.326(a) (2002).  
Accordingly, the Board may decide the case on the merits.

I.  New and material evidence.

Historically, the appellant's original June 1980 claim was 
denied in an October 1980 decision.  There was notice to the 
veteran.  There is no record of any NOD with this rating 
decision, and it became final in October 1981.  The appellant 
filed to reopen his claim in June 1999.  The appellant's 
original claim was decided on the basis of his SMRs and 
private medical treatment records.

Treatment records associated with the case file reflect 
treatment for headaches from 1980.  However, there are no 
entries as concerns linkage to military service.

The appellant received a VA neurological consultation in July 
1999, which included a transcranial doppler.  The consult 
note reflects that the appellant reported a history of 
headaches since 1982, as well as numbness and tingling in his 
upper extremities.  The report reflects that there were 
reduced pulsality indices in seven different vessels of the 
Circle of Willis; there were significant side-to-side 
differences in blood flow velocities in the middle cerebral 
artery.  There was no sign of increased velocity to suggest 
vasospasm.  The interpretation was that migraine was the most 
likely explanation for the appellant's headaches.  No comment 
was made as to etiology or whether there was any linkage to 
the appellant's military service.

An MRI of the cervical spine was performed as part of the 
July 1999 neurological consultation.  It revealed small disk 
protrusions at C3-4, C4-5, and C5-6 disk space levels.  There 
was no evidence of significant spinal canal or neural 
foraminal stenosis.  There were no lesions at the 
craniocervical junction.

The appellant testified at an April 2000 hearing at the RO 
before a hearing officer.  He testified that his headaches 
began about 10 years after his discharge from service, in 
1978 or 1980.  Transcript (T), p. 18.  The appellant 
testified that the problem with his feet began in Vietnam.  
He also related that for the first 20 years after his 
service, his feet bled and developed pus, and were green in 
color.  He stated that they are much improved over the years.  
He did not seek medical treatment but used lotions.  Id.

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA. 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2002); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and it must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156 (2001); Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims (Court) held that the question 
of what constitutes new and material evidence requires 
referral only to the most recent final disallowance of a 
claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See Evans, 9 Vet. App. at 283 
(1996);     Manio v. Derwinski, 1 Vet. App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The July 1999 neurological consult and the appellant's 
testimony at the April 2000 RO hearing are new evidence, in 
the sense that it was not previously in the case file.  It is 
not, however, material, as it does not provide any new 
evidence as concerns whether the appellant's headaches are 
related to his military service, and as to whether the 
appellant's bilateral foot condition was other than acute and 
transitory while in service.  His testimony in fact negates 
direct service connection for his headaches, as he testified 
that they began 10 years after his discharge.  As concerns 
presumptive service connection, the appellant has not 
submitted any evidence that there is any linkage between his 
headaches and bilateral foot fungus and any exposure to agent 
orange.

The preponderance of the evidence is against a finding of new 
and material evidence.  Therefore, evidence is not in 
equipoise so as to apply the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).  
The evidence submitted by the appellant is not new and 
material.  38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2002).

II.  Service Connection.

As concerns the appellant's claim for service connection for 
numbness of his hands and tinnitus, he testified that he 
first experienced the numbness sensation a couple of years 
after his discharge from service.  T. p. 17.  He related that 
his ears pop, and that there is a loud ringing or buzzing 
daily, which lasts for a few minutes and goes away.  The 
appellant did not provide any testimony as to when the 
ringing or buzzing first began.  There are no entries in the 
appellant's SMRs for complaints, findings, or treatment, for 
numbness of the hands or for ringing of the ears.  The 
appellant's separation physical examination rated all areas 
as normal.
Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Present disability resulting from disease 
or injury in service is required to establish entitlement to 
service connection. Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997).  To establish service connection for a 
disability, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2002); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  When making a determination of 
service connection, VA must administer its regulations under 
a broad and liberal interpretation consistent with the facts 
in each case.  38 C.F.R. § 3.303(a) (2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. 
§ 3.303(d) (2002).  Further, certain chronic diseases may be 
presumed to be service connected if they manifest to a degree 
of 10 percent or more within one year of discharge from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2002).
As noted above, the appellant did not receive any treatment 
for numbness of his hands while in service.  Further, he 
testified at the April 2000 RO hearing that his symptoms 
first manifested more than one year after his discharge from 
service.
The appellant's representative avers that the appellant's 
testimony at the April 2000 RO hearing is sufficient to 
trigger VA's duty to assist via a medical examination to 
determine if his tinnitus is linked to the appellant's 
military service.  The Board notes, however, that the 
appellant's testimony did not provide any timeframe 
whatsoever as to when his claimed symptoms began, or even if 
he believed the ringing in his ears is connected with his 
military duties.  In light of this fact and the findings of 
the appellant's separation physical examination, the Board 
finds that there is insufficient evidence to refer the 
appellant for a medical examination for tinnitus.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).
The competent credible evidence of record shows that the 
preponderance of the evidence is against a finding of service 
connection for numbness of the hands or tinnitus.  Therefore, 
the benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 
(2002).


ORDER

New and material evidence to reopen a claim for service 
connection for headaches, to include service connection due 
to exposure to agent orange, has not been received.

New and material evidence to reopen a claim for service 
connection for a bilateral foot condition, fungus, to include 
service connection due to exposure to agent orange, has not 
been submitted.

Entitlement to service connection for numbness of hands is 
denied.

Entitlement to service connection for tinnitus is denied.


REMAND

As concerns the appellant's claim for service connection for 
PTSD, a September 1980 agent orange consult sheet reflects 
that the appellant reported a history of an explosive 
personality with violent behavior, nightmares, and 
flashbacks, since his return from Vietnam.  The appellant 
submitted lay statements from his sister, friends, and his 
former wife, which relate his behavior before going to 
Vietnam and after his return.

At the April 2000 RO hearing, the appellant provided detailed 
testimony which described his service in Vietnam as a combat 
engineer.  He claimed personally to have been involved in 
firefights as well as having experienced frequent mortar and 
artillery fire.  He identified photographs which purport to 
show damage caused by incoming fire.  Further, the appellant 
testified as to his sleep disturbance, nightmares and 
flashbacks, and intrusive thoughts.  The appellant also 
testified to having thoughts of suicide and how his symptoms 
impacted his employment.  T. pp. 2-14.

A May 2000 VA mental health treatment note reflects the 
appellant was referred for an evaluation of possible PTSD 
symptoms.  The note reveals the appellant's history, which is 
similar to his testimony at the RO hearing.  The evaluator 
observed the appellant to be alert and oriented times 3 and 
in good contact with reality.  The appellant admitted to 
feelings of depression along with other signs and symptoms of 
PTSD.  The evaluator recorded an impression of PTSD and 
recommended a linkage with the mental health clinic.

The appellant's testimony as to his service in Vietnam, as 
well as the lay evidence he has submitted, and his treatment 
records, are more than sufficient to trigger VA's duty to 
assist him via a mental examination for PTSD.  The Board also 
notes that the appellant has not been provided the required 
statutory notice for his PTSD claim as required by the VCAA.  
The notice provided to the appellant must, in addition to 
stating the general provisions of the VCAA, specifically must 
inform the appellant what evidence the RO will attempt to 
obtain on behalf of the appellant and what evidence the 
appellant is expected to obtain and provide the RO.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following:

1.  The RO shall provide a letter to the 
appellant which specifically addresses 
the VCAA and its requirements of notice 
and assistance.  In addition to the other 
required information, the letter should 
specifically inform the appellant of the 
evidence already obtained by the RO and 
associated with the claim file (as 
regards the issue of this particular 
appeal) and whether the RO intends to 
obtain any additional information.  
Further, the appellant must be 
specifically informed as to what, if any, 
evidence he is to obtain, and what, if 
any, additional evidence the VA will 
obtain on his behalf.

2.  After the above development is 
complete, contact the appropriate VA 
medical facility and arrange for a mental 
examination of the appellant to determine 
if he has PTSD or other acquired mental 
disorder and the etiology thereof.  The 
case file must be provided for the 
examiner.

3.  If the VA examiner diagnoses the 
appellant with PTSD and links it with his 
service in Vietnam, prepare a letter 
asking the Office of the Commandant of 
the Marine Corps to provide any available 
information which might corroborate the 
veteran's alleged in-service stressors.  
Provide that office with a description of 
these alleged stressors identified by the 
veteran in his hearing testimony and 
written statements.  Clearly identify the 
appellant's stressor statements in the 
case file for the Marine Corps.  Also 
provide copies of any personnel records 
obtained showing service dates, duties, 
and units of assignment.

4.  After all of the above is complete, 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, issue the appellant a 
supplemental statement of the case and 
return the case to the Board for further 
review, if all is in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



